

115 HR 1048 IH: To direct the President to impose duties on merchandise from the People’s Republic of China in an amount equivalent to the estimated annual loss of revenue to holders of United States intellectual property rights as a result of violations of such intellectual property rights in China, and for other purposes.
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1048IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. King of Iowa introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the President to impose duties on merchandise from the People’s Republic of China in an
			 amount equivalent to the estimated annual loss of revenue to holders of
			 United States intellectual property rights as a result of violations of
			 such intellectual property rights in China, and for other purposes.
	
		1.Study and report on violations of United States intellectual property rights in China
 (a)StudyThe United States Trade Representative shall conduct an annual study to determine the estimated annual loss of revenue to holders of United States intellectual property rights as a result of violations of such intellectual property rights in the People’s Republic of China.
 (b)ReportNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the United States Trade Representative shall submit to Congress a report that contains the results of the study conducted pursuant to subsection (a).
			2.Imposition of duties on merchandise from China and distribution of proceeds of such duties to
 holders of certain United States intellectual property rightsNotwithstanding any other provision of law, the President, acting through the United States Trade Representative, shall—
 (1)impose duties on merchandise from the People’s Republic of China in an amount equivalent to the estimated annual loss of revenue to holders of United States intellectual property rights as a result of violations of such intellectual property rights in China, as determined by the Trade Representative pursuant to the study conducted under section 1(a) and contained in the report submitted to Congress under section 1(b); and
 (2)provide for the distribution of the proceeds of such duties to holders of United States intellectual property rights described in paragraph (1) on a proportional basis.
			